DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (20160172301) in view of Laforet et al. (20170110573)
Regarding Claim 1, in Fig. 2, Iwasaki et al. discloses  semiconductor device comprising: a first semiconductor layer 66 of a first conductivity type n; a second semiconductor layer 64 of a second conductivity type p and provided at a first surface of the first semiconductor layer; a third semiconductor layer 60 of the first conductivity type and selectively provided at a surface of the second semiconductor layer; a gate electrode 74 embedded in a trench 70, via a gate insulating film 72, the trench 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required film that is thermally grown and that is thinner than  the gate insulating film in Iwasaki et al. as taught by Laforet in order to help in the implantation process for the third semiconductor region. 
Regarding Claim 2, in paragraph 0038 of Iwasaki et al. the interlayer insulating film 20 is any one of a high temperature oxide (HTO) film, a borophosphorsilicate glass (BPSG) film, or a stacked layer structure of the HTO film and the BPSG film.  
Regarding Claim 3, in Fig. 2 of Iwasaki a fourth semiconductor layer 68 of the second conductivity type p and provided at a second surface of the first semiconductor layer, the second surface being a surface opposite to the first 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        3/8/2022